WOODLEY, Judge.
: The, conviction is for the- unlawful possession of whisky in a container to which no tax stamp was affixed. The jury assessed the punishment at six months in jail and a- finé of $500.
Appellant .gave notice of appeal and filed an appeal bond oh April 8, 1954, when his motion for new trial was overruled. This was two days before the adjournment.of the term of court at which he was convicted.
Appellant being at large upon appeal bond made during the term, this court is without jurisdiction to enter any order other than to dismiss the appeal. See Art. 830, Vernon’s Ann.C.C.P.; Duncan v. State, Tex.Cr.App., 246 S.W.2d 877, and cases ther'e cited.
The appeal is dismissed.